MEMORANDUM2
Jo Ann Harrig petitions pro se for review of the Railroad Retirement Board’s (“RRB”) decision, affirming the hearing officer’s computation of her widow’s annuity under the Railroad Retirement Act of 1974, 45 U.S.C. § 231.
We will not set aside a decision of the RRB “if it is supported by substantial evidence, is not arbitrary and has a reasonable basis in law.” Calderon v. United States R.R. Ret. Bd., 780 F.2d 812, 813 (9th Cir.1986) (citation omitted).
We have reviewed the record and the RRB’s decision and conclude that it is *646supported by substantial evidence. Accordingly, we deny the petition for review.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.